FILED

                                                                                 TNCOURIOf
                                                                           1\IORKI.R S' C01Wl.NSATION
                                                                                     CL.'ill.IS

                                                                                  Time ll :OIJ.AM

            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT KNOXVILLE

HILDA GREEN,                                 )   Docket No.: 2016-03-1198
         Employee,                           )
v.                                           )
CAMPBELL CO. GOVERNMENT,                     )   State File No.: 73794-2016
         Employer,                           )
And                                          )
ALTERNATIVE SERVICE                          )   Judge Lisa A. Lowe
CONCEPTS, LLC,                               )
         Carrier.                            )


                  EXPEDITED HEARING ORDER
 DENYING MEDICAL BENEFITS AND TEMPORARY DISABILITY BENEFITS
                  (DECISION ON THE RECORD)


        This matter came before the undersigned Workers' Compensation Judge on the
Request for Expedited Hearing filed by the Employee, Hilda Green, on January 25, 2017.
The central legal issue is whether Ms. Green has established a mental injury that arose
primarily out of and in the course and scope of her employment. For the reasons set for
below, the Court finds Ms. Green failed to come forward with sufficient evidence to
establish that her mental injury arose primarily out of and in the course and scope of her
employment.

       Ms. Green filed a Petition for Benefit Determination on November 3, 2016. The
parties did not resolve the disputed issues through mediation, and the Mediating
Specialist filed a Dispute Certification Notice on January 23, 2017. Ms. Green filed a
Request for Expedited Hearing for a decision on the record on January 25, 2017.
Campbell County Government filed a response on February 15, 2017. The Court issued a
docketing notice listing the contents of the record and allowed Ms. Green and Campbell
County Government an opportunity to file objections by February 24, 2017. Neither
party filed an objection, and this Court finds it needs no additional information to
determine whether Ms. Green is likely to prevail at a hearing on the merits of the claim.
Accordingly, pursuant to Tennessee Code Annotated section 50-6-239(d)(2) (20 16),

                                            1
Tennessee Compilation Rules and Regulations 0800-02-21-.14(l)(c) (2016), and Rule
7.02 of the Practices and Procedures of the Court of Workers' Compensation Claims
(2017), the Court decides this matter upon a review of the written materials.

                                    History of Claim

       Ms. Green is a sixty-year-old resident of Campbell County, Tennessee, where she
worked as an administrative or clerical assistant. Ms. Green alleged in her affidavit that
beginning June 2016, she had been on sick leave due to stress and harassment from the
County Clerk, Alene Baird. Ms. Green alleged that on August 23, 2016, she returned to
work and Ms. Baird started again to verbally harass her. Ms. Green alleged Ms. Baird
poked her in the nose and grabbed her arm when she attempted to call the police. Ms.
Green asserted she is entitled to workers' compensation benefits due to this "sudden
frightening event of unusual stress and anxiety in the workplace."

        Ms. Green provided medical records from her primary care physician, Dr.
Gurpreet Narula, for the period of August 24 through September 30, 2016. On August
24, Ms. Green reported to Dr. Narula that she "was physically assaulted and had to call
the law and is having a hard time dealing with the situation ... at work." The next day,
Ms. Green told Dr. Narula she was having palpitations and anxiety attacks and was under
a lot of stress. On September 19, Dr. Narula noted Ms. Green was,

      [V]ery stressed, tearful, and crying because she cannot concentrate at all.
      She has not been able to go back to work because she feels like it is a very
      hostile environment for her. She has a fear that she might be physically
      coerced [sic]. She was threatened to be [sic] physically assaulted there.

At that time, Dr. Narula recommended that Ms. Green should not go to work until she is
"more mentally secure and stable, and her mind is more concentrated."

      The FMLA paperwork Ms. Green submitted references her stress and anxiety, but
does not reference the work-related incident. Ms. Green also submitted a September 2,
2016 letter from Katherine Barron, NP-C, MSN, CORN, of Oak Ridge Gastroenterology
Associates. NP Barron noted that Ms. Green has had worsening symptoms of her
inflammatory bowel disease for the last several months. Ms. Green reported stressors at
work, and NP Barron concluded that those "stressors are known to be a factor in some
exacerbations of inflammatory bowel disease with a propensity to increase symptoms."
(Emphasis added.)

        Additionally, Ms. Green submitted a newspaper article about the incident. The
article outlined her account of the events but included the following statement, "The
police report prepared by the officer apparently relied on Green's statement alone.
Journal Leader spoke with some employees of the County Clerk's office who gave a

                                           2
different account of events."

       Campbell County issued a Notice of Denial stating, "Psychological injury must be
accompanied by a physical injury or must result from sudden frightening event outside of
usual stress of employment." Campbell County asserted Ms. Green has a history of
anxiety and emotional issues. It pointed out that the provided records document Ms.
Green's stress, anxiety, and emotional problems but do not indicate a specific work-
related event that contributed more than fifty percent of the cause of those problems.
Campbell County provided the affidavit of Ms. Baird in support of its position. Ms.
Baird gave a different version of the events. She said Ms. Green was making a scene and
yelling in front of customers. Ms. Baird stated she was never verbally abusive to Ms.
Green; she never hit, poked, or grabbed any part of Ms. Green's body; she never
physically or mentally abused Ms. Green; she never threatened or harassed Ms. Green;
and she never took action to frighten Ms. Green and never treated her unfairly.

                       Findings of Fact and Conclusions of Law

                                    Standard applied

       At an Expedited Hearing, Ms. Green need not prove every element of her claim by
a preponderance of the evidence in order to obtain relief. McCord v. Advantage Human
Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).
Instead, she must come forward with sufficient evidence from which this Court might
determine she is likely to prevail at a hearing on the merits. !d.; Tenn. Code Ann. § 50-6-
239(d)(l) (2016).

        Tennessee law allows compensation for mental injuries if they are caused by either
1) a compensable physical injury, or 2) a sudden or unusual mental stimulus, such as
fright, shock, or even excessive, unexpected anxiety. Cutler-Hammer v. Crabtree, 54
S.W.3d 748, 754, citing Jose v. Equifax, 556 S.W.2d 82, 84 (Tenn. 1977).

       Tennessee Code Annotated 50-6-102(17) (2016) defines a mental mJury as
follows:

      "Mental injury" means a loss of mental faculties or a mental or behavioral
      disorder, arising primarily out of a compensable physical injury or an
      identifiable work related event resulting in a sudden or unusual stimulus,
      and shall not include a psychological or psychiatric response due to the loss
      of employment or employment opportunities.

       In order to prevail, Ms. Green must demonstrate that she sustained a mental injury
arising primarily out of and in the course and scope of the employment. Tenn. Code
Ann. § 50-6-1 02( 14) (20 16). In order to establish this element, she must prove, "to a

                                            3
reasonable degree of medical certainty that it contributed more than fifty percent (50%)
in causing the ... disablement or need for medical treatment, considering all causes." !d.
at§ 50-6-102(14)(C) and (D).

        Ms. Green and Ms. Baird offered different versions of the events that are pertinent
to this claim. Since Ms. Green chose not to have an in-person evidentiary hearing, the
Court is left unable to make credibility determinations with regard to Ms. Green's
account and Ms. Baird's account. In addition, Ms. Green mentioned in the materials she
submitted that other witnesses were present during the events. However, she did not
submit the affidavits of any witnesses.

        Ms. Green is required to establish through expert medical proof that her alleged
injury arose primarily out of the employment. Ms. Green cannot rely solely upon her
own testimony because it is she who must establish causation. Our Appeals Board has
held that "lay testimony ... without corroborative expert testimony, [does] not constitute
adequate evidence of medical causation." Scott v. Integrity Staffing Solutions, 2015 TN
Wrk. Comp. App. Bd. LEXIS 24, at *12 (Aug. 18, 2015). Accordingly, Ms. Green must
"secure expert opinions or other evidence necessary to address any applicable burden of
proof." Pool v. Jarmon D&Q Transp., 2016 TN Wrk. Comp. App. Bd. LEXIS 1, at *10
(Jan. 4, 2016).

       The Court finds Ms. Green did not come forward with evidence supporting the
essential element of medical causation. Although the medical records mention the
incident at work, they contain no reference to physical injuries and no medical provider
concluded that the August 23, 20 16 work incident caused a sudden or unusual stressful
event that contributed more than fifty percent of the need for Ms. Green's treatment. NP
Barron stated that work stressors are known to be a factor in some exacerbations of Crohn
disease, but she did not say that the August 23, 20 16 work incident caused an
exacerbation in Ms. Green's Crohn's disease.

        After careful consideration, as a matter of law, this Court concludes Ms. Green
failed to come forward with sufficient evidence from which this Court can conclude that
she is likely to prevail at a hearing on the merits to establish her mental injury arose
primarily out of and in the course and scope of her employment.

IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Green's claim for interlocutory relief against Campbell County Government
      and its workers' compensation carrier for the requested medical benefits is denied
      at this time.

   2. This matter is set for a Scheduling Hearing on May 18, 2016, at 2:00p.m. Eastern
      Time. The parties must call 865-594-0109 or 855-383-0003 toll-free to participate

                                            4
      in the Hearing. Failure to appear by telephone may result in a determination of the
      issues without your further participation.

      ENTERED this the _16th
                          _ day of March, 2017.



                                           HON. LISA A. LOWE
                                        Workers' Compensation Judge

                                     APPENDIX

Exhibits:
   1. Affidavit of Hilda J. Green
   2. Recorded Statement of Hilda J. Green
   3. First Report of Work Injury, Form C-20
   4. Notice of Denial of Claim for Compensation, Form C-23
   5. Jacksboro Police Department, State of Tennessee Uniform Citation
   6. Newspaper Article
   7. Campbell County Check Stub Summary
   8. Medical Records of Dr. Gupreet Narula
   9. Correspondence from Oak Ridge Gastroenterology Associates
   10. USDOL Certification of Health Care Provider for Employee's Serious Health
       Condition (FMLA), dated June 15, 2016
   11. USDOL Certification of Health Care Provider for Employee's Serious Health
       Condition (FMLA), dated August 26, 2016
   12.Affidavit of Alene Baird

Technical Record:
      1. Petition for Benefit Determination
      2. Dispute Certification Notice
      3. Request for Expedited Hearing
      4. Docketing Notice for On-The-Record Determination
      5. Employer's Response to Employee's Request for Expedited Hearing and
          Claim for Medical Benefits




                                          5
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 16th day
ofMarch, 2017.


         Name             Certified    Fax       Email    Service sent to:
                           Mail
Hilda J. Green,              X                    X       Hilda J. Green
Self-Represented                                          163 Oak Street
Employee                                                  Jacksboro, TN 37757
                                                          Hildagreen312@yahoo.com
Rhonda L. Bradshaw,                               X       rlb@spicerfirm.com
Employer's Attorney




                                             ~sd±~Ierk
                                                   _v    '.CourtCierk@tn.gov




                                             6